The judgment of the court was pronounced by
Slidell, J.
There is no order of appeal, and the motion to dismiss must prevail. A memorandum was entered upon the minutes under the title of the cause in these words: “Plaintiffs gave notice of appeal and written application waived by defendant.” There is nothing in this to show that an appeal was ordered by the court. We had occasion in the case of Sears v. Wilson et al., to notice the extreme looseness of practice in some districts touching appeals. If this is not corrected there must frequently be a frustration of justice in this court. But however much this is to be regretted, greater evils would probably be the result of our countenancing a loose, obscure, and irregular mode of carrying on judicial proceedings.
It is ordered, that the appeal be dismissed at the cost of the appellants.